Perkins, J.
Suit by Jones against Julian, on a promissory note. Answer by way of counter-claim, setting up that the note was given for work done upon a special contract; that the work was not done according to the contract; that damages resulted, for which, it was claimed, the plaintiff was answerable to the defendant.
Replication in denial. Trial. Judgment for the defendant for eleven cents and costs.
During the progress of the cause, the plaintiff alleged that he had assigned the note, pendente lite, to one Lewis Jones, and moved the Court that he be substituted as plaintiff. The Court refused the motion.
This was matter in the discretion of the Court. Dearmond v. Dearmond, 10 Ind. R. 191.—Hubler v. Pullen, 9 id. 273.—Harvey v. Myer, id. 391.
On the trial it appeared that the written contract under which the work, for which the note was given, was performed, had been altered after its execution, but it did not appear by whom. The alteration was conceded by both parties, and the questions of value and damages were examined and decided upon the instrument, as originally executed between the parties.
Evidence was given and rejected touching conversations as to who made the unauthorized alteration; and points are made upon the rulings of the Court as to such evidence; but we are unable to perceive the importance of such evidence, whether given or rejected, in the decision of this cause. It seems that it must have been entirely irrelevant, and without any bearing upon the issue tried. Upon some issues which might be raised in cases, such evidence would, perhaps, be relevant.
The verdict of the jury is objected to. The jury found for the defendant, and assessed his damages at eleven cents. The verdict was informal; but it could be understood. Its legal effect was, that the jury found that the damages to *276the defendant, by the breach óf the contract, were eleven cents greater than the amount of the note sued on, which was for a part only of the contract price of the whole work.
M. Wilson and N. H. Johnson, for the appellant.
G. W. Julian, for the appellee.
If the verdict had been so uncertain in its phraseology that the Court could not understand it, the jury should have been sent back with proper instructions as to the mode of framing it.
Per Curiam.
The judgment is affirmed with costs.